        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 1 of 28



 1
     Reuben D. Nathan (State Bar No. 208436)
 2   NATHAN & ASSOCIATES, APC
 3   2901 W. Coast Highway, Suite 200
     Newport Beach, CA 92663
 4   Tel. No.: (949) 270-2798
     Fax No.: (949) 209-0303
 5   E-Mail: rnathan@nathanlawpractice.com
 6
     Matthew Righetti, Esq. (State Bar No. 121012)
 7   John Glugoski, Esq. (State Bar No. 191551)
     RIGHETTI GLUGOSKI, P.C.
 8
     456 Montgomery Street, Suite 1400
 9   San Francisco, CA 94101
     Telephone: (415) 983-0900
10
     Facsimile: (415) 397-9005
11   Email: matt@righettilaw.com
     Email: jglugoski@righettilaw.com
12
13
                           UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA
15
   RUBEN HARPER, on behalf of himself          Case No. 4:19-cv-02747
16 and all others similarly situated,
17
18                                              FIRST AMENDED CLASS
19                                              ACTION COMPLAINT
                  Plaintiffs,
20
21
           vs
22
                                                JURY TRIAL DEMANDED
23
24 MONDELĒZ INTERNATIONAL, INC.;
25 MONDELĒZ GLOBAL LLC; and DOES
     1 through 10, Inclusive.
26

27
                 Defendants.
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
             Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 2 of 28



 1              Plaintiff, RUBEN HARPER (“Plaintiff”) brings this action on behalf of himself
 2 and all others similarly situated against MONDELĒZ INTERNATIONAL, INC. and
 3 MONDELĒZ GLOBAL LLC (“MONDELĒZ” or “Defendants”). Plaintiff makes the
 4 following allegations based upon information and belief, except as to the allegations
 5 specifically pertaining to himself, which are based on personal knowledge.
 6                                                 INTRODUCTION
 7              1.      Mondelēz International, Inc. and Mondelēz Global
 8 LLC (“MONDELĒZ”) are American multinational food and beverage companies
 9 based in Deerfield, Illinois. MONDELĒZ employs approximately 80,000 individuals
10 worldwide. It consists of the global snack and food brands of Kraft Foods, Inc., which
11 occurred after October 2012. MONDELĒZ manufactures, distributes, and packages
12 several brands, including, but not limited to Oreo, Cadbury, Chips Ahoy, and Trident.
13 On its website, MONDELĒZ states that “people don't want to have to choose between
14 snacking and eating right” and its products are “made the right way,” indicating that it
15 exudes transparency in representations on its labeling and statements it makes on its
16 packaging to its consumers1.
17              2.      Oreo cookies can be found in homes across America and can be found at
18 almost any retail store in America such Safeway, Walmart, Costco, Target, and even
19 gas stations. According to MONDELĒZ website, Oreo’s were first made in March 6,
20 1912, “when two decoratively embossed chocolate-flavored wafers met up with a rich
21 crème filling” and “[t]oday, Oreo is the world’s top selling cookie.2”
22              3.      MONDELĒZ manufactures, distributes, advertises and sells Oreo
23 products with specific representations “ALWAYS MADE WITH REAL COCOA” and
24 “REAL COCOA.” Among these MONDELĒZ Oreo cookies that are purportedly
25 contain “REAL COCOA” or are “ALWAYS MADE WITH REAL COCOA,” include the
26 following:

27
28   1
         https://www.mondelezinternational.com/about-us/our-purpose-strategy
     2
         https://www.mondelezinternational.com/newsroom/our-stories/oreo-little-known-facts
                                                                 1
                                   FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 3 of 28



 1        a. Oreo (original);
 2        b. Chocolate;
 3        c. Mint;
 4        d. Mega stuff;
 5        e. Birthday cake;
 6        f. Peanut butter;
 7        g. Reduced fat;
 8        h. Hot & spicy cinnamon;
 9        i. Rocky road trip;
10        j. Peppermint bark;
11        k. Dark chocolate;
12        l. Red velvet;
13        m. Double stuff;
14        n. Thins – mint;
15        o. Thins – coconut crème;
16        p. Thins – latte;
17        q. Thins - pistachio;
18        r. And any other MONDELĒZ Oreo products that claim they are “ALWAYS
19        MADE WITH REAL      COCOA” and “REAL COCOA”
20     (hereinafter individually referred to as “Product” and collectively as the “Products”).
21        4.     Consistent with Defendants’ self-promotion as a leader in snack foods,
22 the front of the packaging of the Products state in prominent, lettering that contains
23 “ALWAYS MADE WITH REAL COCOA” and “REAL COCOA.” To reinforce the
24 message that the Products contain ‘REAL COCOA.’ MONDELĒZ uses imagery and
25 coloring on the front packaging, including the use of larger words such as
26 “ALWAYS” and smaller font for other words, such as “MADE WITH,” to ensure its

27 consumers are specifically drawn to the representations that Oreo’s cookies are made
28 with “REAL COCOA.” This is further supported by the fact that some of Defendants’

                                                2
                           FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 4 of 28



 1 Products only have the representations “REAL COCOA.” Defendants’
 2 representations that the Oreo Products are made with “REAL COCOA” are false,
 3 misleading, and deceptive.
 4         5.    The labeling of the Products deceives consumers into believing that they
 5 are eating products made with “REAL COCOA” and not “cocoa processed with
 6 alkali,” but Defendants’ Products do not live up to these claims.
 7         6.    Contrary to the labeling, however, it is alleged that each of the Products
 8 is not made with ‘REAL COCOA,’ but instead is processed with alkali.
 9         7.     Defendants’ representations are false, misleading, unfair, unlawful, and
10 are likely to deceive members of the public, and continues to do so. Defendants’
11 practices violate California’s Consumer Legal Remedies Act, Cal. Civ. Code § 1750
12 et seq. (“CLRA”), California’s Unfair Competition Law, Cal. Bus. & Prof. Code
13 § 17200 et seq. (“UCL”), California’s False Advertising Law, and Cal. Bus. & Prof.
14 Code § 17500 et seq. (“FAL”). In addition, Defendants’ representations also give rise
15 to Plaintiff nationwide class claims for fraud, unjust enrichment and breach of express
16 warranty.
17                             JURISDICTION AND VENUE

18         8.    This Court has personal jurisdiction over Defendants. Defendants
19 purposefully avails itself of the California consumer market and distributes the
20 Products to hundreds of locations within this County and thousands of retail locations
21 throughout California, where the Products are purchased by thousands of consumers
22 every day.
23         9.    This Court has original subject-matter jurisdiction over this proposed
24 class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class
25 Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction of the
26 federal courts in any class action in which at least one hundred (100) members are in

27 the proposed plaintiff class, any member of the plaintiff class is a citizen of a State
28 different from any defendant, and the matter in controversy exceeds the sum of

                                                 3
                          FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 5 of 28



 1 $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of
 2 individual members of the proposed Class (as defined herein) are well in excess of
 3 $5,000,000.00 in the aggregate, exclusive of interest and costs.
 4              10.      Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial
 5 acts in furtherance of the alleged improper conduct, including the dissemination of
 6 false and misleading information regarding the nature, quality, and/or ingredients of
 7 the Products, occurred within this District.
 8                                                  PARTIES
 9              11.      Plaintiff Ruben Harper is a citizen of California. Within the last three (3)
10 years, Mr. Harper made several purchases of the Products from various stores in and
11 near San Francisco County, Contra Costa County, and San Joaquin County,
12 California. Prior to purchasing, Mr. Harper also saw, read and relied on the
13 representation and warranty on the front label that the Products are “ALWAYS MADE
14 WITH REAL COCOA,” and “REAL COCOA.” Mr. Harper understood these
15 representations to mean that the Products contained are not adulterated or artificially3
16 processed. Mr. Harper purchased the Products at a price premium, and would not
17 have bought the Products had he known that the labeling he relied on was false,
18 misleading, deceptive and unfair. Mr. Harper would purchase the Products again in
19 the future if Defendants changed the composition of the Products so that they
20 conformed to their labeling and marketing.
21              12.      Defendant MONDELĒZ INTERNATIONAL, INC. is a corporation and
22 MONDELĒZ GLOBAL LLC (“MONDELĒZ” or “Defendants”) a limited liability
23 company, both organized under the laws of Delaware with its headquarters and
24 principal place of business located in Deerfield, Illinois. Defendants produce, market
25 and distribute a variety of brands (including the Oreo Products) across the United
26

27
28   3
         Merriam-Webster defines “real” is defined as not artificial.
                                                                    4
                                     FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 6 of 28



 1 States. Defendants know that the labeling of the Products is false and misleading to a
 2 reasonable consumer, because the Products are processed with alkali.
 3             13.    Does 1 through 10 are fictitious names. That the true names and
 4 capacities, whether individual, corporate, associate or otherwise of each of the
 5 Defendants designated herein as a DOE are unknown to Plaintiffs at this time, who
 6 therefore, sue said Defendants by fictitious names, and will ask leave of this Court for
 7 permission to amend this Complaint to show their names and capacities when the
 8 same have been ascertained. Plaintiffs are informed and believe and thereon allege
 9 that each of the Defendants designated as a DOE is legally responsible in some
10 manner for the events and happenings herein referred to, and caused injuries and
11 damages thereby to these Plaintiffs as alleged herein.
12                                         FACTUAL ALLEGATIONS
13           14.      According to MONDELĒZ, it sells the top selling cookie in the world --
14 Oreo cookies. MONDELĒZ sells Oreo cookies in a variety of packages and flavors
15 and the number of different kinds of Oreo cookies have increased over the past years,
16 including the introduction of special or limited editions of Oreo cookies.
17 The front label of the Products prominently state, “ALWAYS MADE WITH REAL
18 COCOA” or “REAL COCOA.” The only other prominent words contained on the
19 front of the packaging other than “OREO,” are “ALWAYS MADE WITH REAL
20 COCOA,” or “REAL COCOA.” Defendants’ claims of “ALWAYS MADE WITH REAL
21 COCOA” or “REAL COCOA” are intended to differentiate the cocoa in the Products
22 from cocoa that has been processed, such as cocoa powder “processed with alkali.”
23           15.      Within the last decade in the United States, Defendants have become
24 aware that consumers’ desire healthier food choices, including ingredients, has
                                                                                         4
25 increased dramatically regardless of the type of food at issue. Consumers’ preference
26 for healthier foods and ingredients has caused companies to implement advertising

27
     4
28     Marrie RA, Salter A, Tyry T, Fox RJ, Cutter GR. Health literacy association with health behaviors and health care
     utilization in multiple sclerosis: a cross-sectional study. Interact J Med Res 2014;3(1):e3
                                                                 5
                                  FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 7 of 28



 1 schemes directed at enunciating perceived health benefits associated with the
 2 products.5 On information and belief, companies such as MONDELĒZ are aware of
 3 consumer preferences to eat healthier products that have not been adulterated or
 4 processed.6 Generally, consumers’ ability to interpret nutrition label information is
 5 poor, so prominent labels -- especially those prominently featured on the front
 6 packaging -- are particularly important to consumers.7 MONDELĒZ has taken
 7 advantage of these consumer preferences in advertising the Products to consumers
 8 within the United States.
 9             16.      A study conducted by Label Insight surveyed more than 1,500 consumers
10 to determine what they expect from brands when it comes to product information. The
11 survey results indicate that the vast majority of consumers value product transparency
12 and consider a wide array of information about a particular product before making
13 purchase decisions. Sixty-seven percent (67%) of consumers believe it is the brand or
14 manufacturer responsibility to provide them with complete product information.
15 Consumers expect brands to provide complete and accurate information about the
16 product. Ninety-four percent (94%) of consumers say that they want manufacturers to
17 be transparent about the actual ingredients in food and how it is made. The study
18 found that consumers lack access to the complete set of information they’re looking
19 for in order to make informed purchase decisions when shopping for groceries. Even
20 when the information is provided, they don’t fully understand what it means due to
21 inconsistency, information overload and misinformation8.
22
23   5
         Berning JP, Chouinard HH, Manning KC, McCluskey JJ, Sprott DE. Identifying consumer preferences for nutrition
24 information on grocery store shelf labels. Food Policy 2010;35(5):429–36.
     6
         Sinclair S, Hammond D, Goodman S. Sociodemographic differences in the comprehension of nutritional labels on food
25 products. J Nutr Educ Behav 2013;45(6):767–72.
     7
         Lisa M. Soederberg Miller; Diana L. Cassady, The Effects of Nutrition Knowledge of Food Label Use: A Review of
26 the Literature. 2015 Sep.; 92:207-216.; and Marietta AB, Welshimer KJ, Anderson SL. Knowledge, attitudes, and
     behaviors of college students regarding the 1990 Nutrition Labeling Education Act food labels. J Am Diet Assoc
27 1999;99(4):445–9.
     8
    https://www.labelinsight.com/hubfs/Label_Insight-Food-Revolution-Study.pdf?hsCtaTracking=fc71fa82-7e0b-4b05-
28 b2b4-de1ade992d33%7C95a8befc-d0cc-4b8b-8102-529d937eb427

                                                                6
                                   FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 8 of 28



 1            17.    An example of Defendants representations, “ALWAYS MADE WITH REAL
 2       COCOA” prominently located on the front label of (most common – Milk’s Favorite
 3       Cookie) Oreo cookie packaging as set forth below:
 4
 5
 6
 7
 8
 9
10
11
12
13            18.    An example of Defendants’ representations, “REAL COCOA” is
14 prominently located on the front label of Dark Chocolate Oreo cookie packaging as
15 set forth below:
16
17
18
19
20
21
22
23
24
25            19.    The word "cocoa" is actually derived from the Spanish word “cacao,”
26 which is derived from the Nahuatl word cacahuatl.9 The cocoa bean, which is also

27
28   9
      Bingham, Ann; Roberts, Jeremy (2010). South and Meso-American Mythology A to Z. Infobase Publishing.
     p. 19. ISBN 978-1-4381-2958-7.
                                                             7
                                FIRST AMENDED CLASS ACTION COMPLAINT
              Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 9 of 28



 1 called the cacao bean or cacao is the dried and fully fermented seed of Theobroma
 2 cacao, from which cocoa solids10 (a mixture of nonfat substances) and cocoa
 3 butter (the fat) are usually extracted. Cocoa beans form the basis of cocoa powder and
 4 chocolate.
 5              20.     ‘Cocoa powder’ is an unsweetened powder produced by grinding the seeds
 6 of the fruit of a tropical evergreen tree called the cacao, or cocoa tree.11 The types of
 7 cocoa powders that are produced are based on the amount of cocoa butter or fat
 8 remaining in the powder: high or breakfast cocoa (22%+), medium or cocoa (10-12%)
 9 and low-fat cocoa (less than 10%).12 (The cacao tree produces fruit, which contains a
10 cocoa pod. Each cocoa pod contains approximately 30-50 beans. The beans are
11 removed from the pod, fermented, and dried. The cocoa beans are cracked and the
12 shells are separated from nibs. The nibs are roasted to a rich brown color and ground
13 into chocolate liquid called cocoa liquor. The liquid solidifies after cooling and cocoa
14 butter is extracted. The solid blocks that remain are pressed to produce cocoa powder.
15 Natural cocoa powder is astringent, by its bitter taste and has a light brown color, which
16 can seen below:
17
18
19
20
21
22
23
24
25
26
     10
          Taylor CL, Wilkening VL. How the nutrition food label was developed, part 1: the Nutrition Facts panel. J Am Diet
27 Assoc 2008;108(3):437–42
     11
          https://www.thespruceeats.com/what-is-cocoa-powder-520351
28   12
          21 CFR 163:112-114 (breakfast cocoa, cocoa, and low fat cocoa)

                                                                  8
                                    FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 10 of 28



 1            21.      The health benefits associated with cocoa are widely accepted13. It is
 2 generally known that cocoa powder’s health benefits include a high amount of flavanols
 3 and fiber. Cocoa is a food ingredient that is important for the contribution of flavor to
 4 foods and it clearly has associated with health benefits. Flavanol (flavan-3-ol)
 5 antioxidants14 are responsible for cardiovascular health benefits. It is a well-known
 6 fact that natural cocoas are high in flavanols. Flavonoids are a class
 7 of antioxidants that are abundant in both cacao and cocoa powder. Flavonoids inhibit
 8 pro-inflammatory enzymes in the body, meaning that they have a widespread anti-
 9 inflammatory effect. Additionally, flavonoids have been associated with higher levels
10 of “healthy” HDL cholesterol and better overall cardiovascular health. In a study, the
11 results showed that natural cocoas tend to group with the highest total flavanols
12 ranging from 22.86 to 40.25 mg/g. The lightly alkali processed cocoa powders ranged
13 from 8.76 to 24.65 mg/g total flavanols, the medium alkali treated powders from 3.93
14 to 14.00 mg/g, and the heavily alkali treated powders from 1.33 to 6.05 mg/g total
15 flavanols. Natural cocoas showed the highest levels of ORAC and TP. Both
16 antioxidant capacity and TP were highly negatively correlated with pH15. Natural
17 (nonalkalized powders) have the highest ORAC, total polyphenols (“TP”)16 and
18
19
20
21
22
     13
       Cocoa and dark chocolate increasingly have been associated with cardiovascular health benefits. These include
     increasing vasodilation (12) and coronary arterial output (13) as well as decreasing blood pressure (14, 15) and platelet
     aggregation (16). These combined effects, along with epidemiological studies that show lowering of blood pressure (17)
23
     and decreases in mortality due to cardiovascular disease (17, 18), suggest that cocoa powder and dark chocolate are
     associated with heart and circulatory benefits. These benefits are thought to be conferred, in part, by the flavanol
24   antioxidants found in cocoa. Impact of Alkalization on the Antioxidant and Flavanol Content of Commercial Cocoa
     Powders, Kenneth B. Miller, at al. J. Agric. Food Chem. 2008, 56, 8527–8533 8527 .
25
     14
26 andGu, L.; House, S. S.; Wu, X.; Ou, B.; Prior, R. L. Procyanidin and catechin contents and antioxidant capacity of cocoa
       chocolate product. J. Agric. Food Chem. 2006, 54, 4057–4061.
27   15
       https://life-enhancement.com/pages/effect-of-treating-cocoa-with-alkali-the-dutching-process
     16
       Singleton, V.; Rossi J. Colorimetry of total polyphenols with phosphomolybdic-phosphotungstic scoid reagents. Am. J.
28
     Enol. Vitic. 1965, 16, 144-58.

                                                                  9
                                   FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 11 of 28



 1 flavanols (including procyanidins). When cocoa is processed with alkali, also known
 2 as Dutch processing or Dutching, the flavanols and TP’s are substantially reduced.17
 3               22.      In addition to its antioxidant properties attributed from flavanols, there
 4 are additional scientifically proven health benefits associated with unprocessed cocoa
 5 that is directly derived from the seed of the cocoa tree. Studies show that cocoa and
 6 dark chocolate will improve your health by lowering your risk of heart disease. Cocoa
 7 and dark chocolate is also nutritious, because the fatty acid profile of the cocoa is
 8 excellent and it contains stimulants such as caffeine. These cocoa beans can also
 9 improve your blood flow and blood pressure, while raising HDL and protecting LDL
10 from oxidation. Unprocessed cocoa also contains bioactive compounds to protect
11 against sun damage.18
12               23.      In the United States, food-labeling regulations require that alkalized
13 cocoa powder or liquor must be declared as ‘cocoa (liquor) treated with alkali’ or
14 ‘cocoa processed with alkali.19’ The two basic types of cocoa powder are natural
15 process and the Dutch (or alkalized) process, which manufacturers label in one of these
16 two formats. The pH level for pure ground cocoa powder is between 5.3 and 5.8, which
17 is to say that it is acidic and it is edible. However, the acidity does have an impact by
18 affecting its flavor, the way it interacts with other ingredients and its solubility. The
19 Dutch process is a technique that washes the cocoa beans in an alkaline solution (prior
20 to roasting or grounding), which produces a cocoa powder that is not only darker
21 brown, but less acidic with a pH of between 6.8 and 8.1. Under this process cocoa
22
23
     17
          Gu, L.; Kelm, M.; Hammerstone, J. F.; Beecher, G.; Cunningham, D.; Vannozzi, D.; Prior, R. Fractionation of
24 polymeric procyandins from low-bush blueberry and quantification of procyandins in selected foods with an optimized
     normal phase HPLC-MS fluorescence detection method. J. Agric. Food Chem. 2002, 50, 4852–4860; Kolbe, F. X. A
25 study of natural and alkali process cocoa powders Manuf. Confect. 1964, May, 31-34.
26   18
          https://www.healthline.com/nutrition/7-health-benefits-dark-chocolate#section7
27
     19
          21 C.F.R. 163.112 (Code of Federal Regulations); Kolbe, F. X. A study of natural and alkali process cocoa powders Manuf.
28   Confect. 1964, May, 31-34.


                                                                      10
                                      FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 12 of 28



 1 powder dissolves more easily, which makes it easier to disperse when working with
 2 recipes for products such as the Oreo Products. One problem is that it detracts from the
 3 non-artificial cocoa taste providing for a milder flavor. The treatment of cocoa with
 4 alkali reduces flavanols. Approximately, 40% of the natural level of flavanols is
 5 retained on average for lightly Dutched powders and an average of about 22% is
 6 retained in medium alkali treated powders. Alkali treatment substantially reduces the
 7 level of flavanols in cocoa powders, negatively impacts the health benefits, which
 8 represents an important processing step during which losses can occur.”20
 9            24.      There are labels of designation based on standards of identity for cocoa.
10 The requirements for “[l]abel designations of ingredients for standardized foods” are
11 specifically set forth by the FDA in 21 CFR 130.11. The CFR states that the
12 ‘standards of identity’ of foods require that the optional ingredients such as “spices,
13 flavorings, colorings, emulsifiers, flavor enhancers, stabilizers, preservatives, and
14 sweeteners” be declared in a specified manner on the label wherever the name of the
15 standardized food appears on the label so conspicuously as to be easily seen under
16 customary conditions of purchase.
17            25.      The “[r]equirements for Specific Standardized Cacao Products” is
18 specifically set forth by the FDA in 21 CFR 163.110. The optional ingredients for
19 cacao products are set forth under section (b) of 21 CFR 163.110, which identifies
20 “alkali ingredients” as one of the optional standardized ingredients. MONDELĒZ
21 states on the nutrition panel that the Products containing cocoa are cocoa “processed
22 with alkalis”, which is located in a non-prominent location on the back of the
23 packaging. An example of the back packaging of the (most common) Oreo cookie
24 states that the cocoa is “processed with alkalis,” which is set forth in the picture
25 below:
26

27
     20
     Miller et al., Impact of alkalization on the antioxidant and the flavanol content of commercial cocoa powders. J Argic
28 Food Chem 56:8527-33 (2008).

                                                                 11
                                  FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 13 of 28



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16        26.    21 CFR 163.110(c)(1) states: [w]hen cacao nibs, or the cacao beans from
17 which they are prepared, are processed with alkali ingredients specified in paragraph
18 (b)(1) of this section, the name of the food shall be accompanied by the statement
19 “Processed with alkali” or “Processed with ____”, the blank being filled in with the
20 common or usual name of the specific alkali ingredient used in the food.”
21        27.    Pursuant to 21 CFR 163.110(c) “[w]henever the name of the food
22 appears on the label so conspicuously as to be easily seen under the customary
23 conditions of purchase, the statements prescribed in the paragraphs (c)(1) and (c)(2) of
24 this section shall precede or follow the name without intervening printed or graphic
25 matter.
26        28.    21 CFR 163.113 provides: “(a) Description. Cocoa is the food that
27 conforms to the definition and standard of identity, and is subject to the requirements
28 for label declaration of ingredients for breakfast cocoa in §163.112, except that the

                                                12
                         FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 14 of 28



 1 cacao fat content is less than 22 percent, but not less than 10 percent by weight, as
 2 determined by the method prescribed in §163.5(b).” Whereas, 21 CFR 163.113 states:
 3 “(b) Nomenclature. The name of the food is “cocoa” or “medium fat cocoa”.
 4
            29.   The Code of Federal Regulations specifically draws a distinction between
 5
     the types of standards of identity relating to cocoa – specifically, “cocoa,” “cocoa
 6
     processed with alkali,” and “neutralizing agents.” Consumers preferences and
 7
     importance of distinction between “cocoa,” “cocoa processed with alkali,” other
 8
     standards of identity designations, or those designations which are otherwise unknown
 9
     is further supported by the FDA’s requirements to disclose the standards of identity of
10
     cocoa.
11
            30.   The term, “real cocoa,” is what defendants conspicuously and
12
     prominently represent on the front label, which leads a reasonable consumer to believe
13
     that the cocoa has not been adulterated, processed with alkali, or modified from its
14
     real nature/status. The claim “ALWAYS MADE WITH REAL COCOA,” or “REAL
15
     COCOA” is intended to differentiate the cocoa in the Products from other cocoa
16
     designations with the standard designations such as “cocoa” or cocoa processed with
17
     alkalis.”
18
            31.   The reasonable consumer is led to believe that the Products do not
19
     contain alkalis and nutritional benefits associated with “real cocoa” have been
20
     unaltered in any way, including in the processing, since it is represented as “real.” The
21
     CFRs require “processed with real cocoa” be conspicuously disclosed, because there
22
     is a significant difference between cocoa and cocoa processed with alkali.
23
     MONDELĒZ is aware consumers prefer to purchase products that are marketed to
24
     appear as a healthier option -- which includes “real cocoa” rather than processed
25
     cocoa and particularly cocoa processed with alkali. MONDELĒZ intentionally makes
26
     misrepresentations as to “real cocoa” ingredient used in the finished product by
27
     conspicuously using large prominent lettering with the words “ALWAYS MADE WITH
28

                                                 13
                          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 15 of 28



 1 REAL COCOA,” or “REAL COCOA” while deliberately hiding the fact that there is
 2 a processing method used that alters the nature of the cocoa product – making it
 3 anything but “real.”
 4           32.      Defendants’ representations “ALWAYS MADE WITH REAL COCOA” and
 5 “REAL COCOA” are false, misleading and deceptive to consumers because
 6 consumers expect “real cocoa” to be a quality of cocoa that is not processed with
 7 alkali. Defendants’ representations are misleading because the front-label claims21 the
 8 Products contain “REAL COCOA” representing to consumers that the ‘cocoa’ in the
 9 Products are in an unadulterated, non-artificial form. Reasonable consumers are not
10 expected to “double-check” the inconsistencies between Defendants’ representations
11 on front label with less prominent representations set forth on the back of the
12 packaging.
13           33.      Defendants’ misrepresentations are further enunciated by the fact, it
14 ensures that consumers focus on the “ALWAYS” and “REAL COCOA,” which is
15 contained in larger font than the “MADE WITH” representations. Additionally, the
16 “ALWAYS MADE WITH REAL COCOA” is contained in a light blue highlighted square
17 that stands out to consumers against the dark blue packaging. Consumers have certain
18 expectations based on experience when it comes to how “cocoa” is declared on a
19 label, because cocoa is a commonly used and valued product.
20           34.      No reasonable consumer would expect the cocoa in the Products to have
21 been processed with alkalis, because “real” represents the cocoa powder is included in
22 its most unadulterated, non-artificial form22.
23
24   21
        NMI highlighted consumers’ attitudes and behaviors toward a wide array of issues related to trends in foods and
     beverage usage. These insights, gleaned from an annual, nationally representative sample of more than 3,000 adults,
25   provided an understanding of the attitudes, motivations and behaviors. The survey revealed that transparency in labeling
     is equally or more important than the contents themselves. Consumers increasingly monitor their food labels and base
26   purchase decisions on them. More than three-quarters of consumers report package labels influence their purchases.
     https://www.nmisolutions.com/research-reports/health-a-wellness-reports/17th-annual-consumer-report-2016-health-
27   and-wellness-trends-in-america.
     22
28      A majority of consumers “say that when it comes to ingredient trends, a back-to-basics mind-set, focused on simple
     ingredients and fewer artificial or processed foods, is a priority.” Neilsen Marketing Research, Reaching for Real
                                                                 14
                                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 16 of 28



 1            35.      It is false, deceptive and misleading to conspicuously promote “real
 2 cocoa” without any reference to the presence and use of alkalis either preceding or
 3 following because “real cocoa” without any modifying terms implies the absence of
 4 processed or artificial ingredients in the cocoa.
 5            36.        By representing that the Products are “ALWAYS MADE WITH REAL
 6 COCOA” or “REAL COCOA,” Defendants have taken advantage of consumers’
 7 preferences for foods with particular labeling or that have not undergone a certain
 8 process. Consumers pay more for these foods, such as cocoa, as a result of labeling
 9 that provides for perceived benefits.
10            37.      Plaintiff and the Class Members reasonably relied on Defendants’ false
11 and/or misleading representations that the Products are “ALWAYS MADE WITH REAL
12 COCOA” or “REAL COCOA”. Plaintiff and Class Members did not know and had
13 no reason to know, that the Products were misbranded, false, and misleading and
14 would not have bought the Products had they known the truth about them.
15 Defendant’s representations that the Products are “ALWAYS MADE WITH REAL
16 COCOA” or “REAL COCOA” is material to a reasonable consumer, including
17 Plaintiff and Class Members when deciding to purchase it and in fact was material to
18 the purchase of the Products.
19                                     CLASS ACTION ALLEGATIONS
20            38.      Plaintiff seeks to represent a class defined as all persons in the United
21 States who purchased the Products during the class period (the “Class”). Excluded
22 from the Class is Defendants, its affiliates, employees, officers and directors, persons
23 or entities that purchased the Products for resale, and the Judge(s) assigned to this
24 case.
25
26

27
     Ingredients: Avoiding the Artificial, Nielsen, CPG, FMCG & Retail, Sept. 6, 2016
     https://nielsen.com/us/en/insights/news/2016/reaching-for-real-ingredients-avoiding-the artificial.html
28

                                                                  15
                                  FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 17 of 28



 1        39.    Plaintiff also seeks to represent a Subclass of all persons in California
 2 who purchased the Products during the class period (the “California Subclass”).
 3 Excluded from the California Subclass are Defendants, its affiliates, employees,
 4 officers and directors, persons or entities that purchased the Products for resale, and
 5 the Judge(s) assigned to this case.
 6        40.    There is a well-defined community of interest in the questions of law and
 7 fact involved in this case. Questions of law and fact common to the members of the
 8 putative classes that predominate over questions that may affect individual Class
 9 Members include, but are not limited to the following:
10               a.     whether Defendants misrepresented material facts concerning the
11                      Products on the label of every product;
12               b.     whether Defendants’ conduct was unfair and/or deceptive;
13               c.     whether Defendants have been unjustly enriched as a
14                      result of the unlawful, fraudulent, and unfair conduct
15                      alleged in this Complaint such that it would be
16                      inequitable for Defendants to retain the benefits
17                      conferred upon them by Plaintiff and the Class and
18                      California Sub-Class;
19               d.     whether Defendants breached express warranties to Plaintiff and
20                      the classes;
21               e.     whether Plaintiff and the classes have sustained damages
22                      with respect to the common-law claims asserted, and if so,
23                      the proper measure of their damages.
24        41.    Plaintiff’s claims are typical of those of other Class Members because
25 Plaintiff, like all members of the classes, purchased Defendants’ Products bearing the
26 “ALWAYS MADE WITH REAL COCOA” and “REAL COCOA” representations and

27 Plaintiff sustained damages from Defendants’ wrongful conduct.
28

                                                16
                          FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 18 of 28



 1        42.    Plaintiff will fairly and adequately protect the interests of the classes and
 2 have retained counsel that is experienced in litigating complex class actions. Plaintiff
 3 has no interests which conflict with those of the classes.
 4        43.    A class action is superior to other available methods for the fair and
 5 efficient adjudication of this controversy.
 6        44.    The prerequisites to maintaining a class action for equitable relief are met
 7 as Defendants have acted or refused to act on grounds generally applicable to the
 8 classes, thereby making appropriate equitable relief with respect to the classes as a
 9 whole.
10        45.    The prosecution of separate actions by members of the classes would
11 create a risk of establishing inconsistent rulings and/or incompatible standards of
12 conduct for Defendants. For example, one court might enjoin Defendants from
13 performing the challenged acts, whereas another might not. Additionally, individual
14 actions could be dispositive of the interests of the classes even where certain Class
15 Members are not parties to such actions.
16
                                       COUNT I
17
          Violation Of California’s Consumers Legal Remedies Act (“CLRA”),
18                       California Civil Code §§ 1750, et seq.
                         (Damages and Injunctive Relief Only)
19
20        46.    Plaintiff hereby incorporates by reference the allegations contained in all
21 preceding paragraphs of this complaint.
22        47.    Plaintiff Harper brings this claim individually and on behalf of the
23 members of the proposed California Subclass against Defendants.
24        48.    This cause of action is brought pursuant to California’s Consumers Legal
25 Remedies Act, Cal. Civ. Code §§ I750-I785 (the “CLRA”).
26        49.    Plaintiff Harper and the other members of the California Subclass are
27 “consumers,” as the term is defined by California Civil Code § 1761(d), because they
28 bought the Products for personal, family, or household purposes.

                                                 17
                         FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 19 of 28



 1         50.    Plaintiff Harper, the other members of the California Subclass, and
 2 Defendants have engaged in “transactions,” as that term is defined by California Civil
 3 Code § 1761(e).
 4         51.    The conduct alleged in this Complaint constitutes unfair methods of
 5 competition and unfair and deceptive acts and practices for the purpose of the CLRA,
 6 and Defendant’s conduct was undertaken in transactions intended to result in, and
 7 which did result in, the sale of goods to consumers.
 8         52.    As alleged more fully above, Defendants have violated the CLRA by
 9 falsely representing to Plaintiff Harper and the other members of the California
10 Subclass that the Products are not adulterated, artificial, or processed with alkali.
11         53.    As a result of engaging in such conduct, Defendants have violated
12 California Civil Code § 1770(a)(5), (a)(7) and (a)(9).
13         54.    On May 17, 2019, Plaintiff Harper mailed a notice letter to Defendants
14 consistent with California Civil Code § 1782(a). The letter was sent on behalf of
15 Harper and all other persons similarly situated. Defendants failed to respond to
16 Plaintiff Harper’s notice letter.
17         55.     Accordingly, pursuant to California Civil Code § 1780(a)(3), Plaintiff
18 Harper, on behalf of himself and all other members of the California Subclass, seeks
19 damages and injunctive relief due to Defendants’ acts and practices.
20                                         COUNT II
21               Violation Of California’s Unfair Competition Law (“UCL”),
22                 California Business & Professions Code §§ 17200, et seq.

23         56.    Plaintiff hereby incorporates by reference the allegations contained in all
24 preceding paragraphs of this complaint.
25         57.    Plaintiff Harper brings this claim individually and on behalf of the
26 members of the proposed California Subclass against Defendants.

27
28

                                                 18
                          FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 20 of 28



 1        58.    Defendants are subject to California’s Unfair Competition Law, Cal. Bus.
 2 & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
 3 competition shall mean and include unlawful, unfair or fraudulent business practices
 4 and unfair, deceptive, untrue or misleading advertising ….”
 5        59.    Defendant violates statutes enacted in California and in each of the fifty
 6 states and the District of Columbia that are designed to protect consumers against
 7 unfair, deceptive, fraudulent, unconscionable trade and business practices, and false
 8 advertising. These statutes include:
 9        a) Alabama Deceptive Trade Practices Act, Ala. Statues Ann. § 8-19-1, et seq.;
10        b) Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code §
11           45.50.471, et      seq.;
12        c) Arizona Consumer Fraud Act, Arizona Revised Statutes, § 44-1521, et seq.;
13        d) Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et seq.;
14        e) Colorado Consumer Protection Act, Colo. Rev. Stat. § 6 -1-101, et seq.;
15        f) Wyoming Consumer Protection Act, Wyoming Stat. Ann. §40-12-101, et seq.
16        g) Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-110a, et seq.;
17        h) Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et seq.;
18        i) District of Columbia Consumer Protection Procedures Act, D.C. Code § 28
19        3901, et seq.;
20        j) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. §501.201,
21        et seq.;
22        k) Georgia Fair Business Practices Act, § 10-1-390 et seq.;
23        l) Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues § 480 1,
24        et seq.,
25          and Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statutes
26
            § 481A-1,et seq.;
27
          m) Idaho Consumer Protection Act, Idaho Code § 48-601, et seq.;
28

                                                19
                           FIRST AMENDED CLASS ACTION COMPLAINT
     Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 21 of 28



 1     n) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS §
 2       505/1, et seq.;
 3     o) Indiana Deceptive Consumer Sales Act, Indiana Code Ann. § 24-5-0.5-0.1, et
 4     seq.;
 5     p) Iowa Consumer Fraud Act, Iowa Code § 714.16, et seq.;
 6     q) Kansas Consumer Protection Act, Kan. Stat. Ann § 50 626, et seq.;
 7     r) Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110, et seq.,
 8       and the Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020,
 9       et seq.;
10     s) Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev.
11       Stat. Ann. §51:1401, et seq.;
12     t) Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq., and
13       Maine Uniform Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, §
14       1211, et seq.;
15     u) Maryland Consumer Protection Act, Md. Com. Law Code § 13-101, et seq.;
16     v) Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws ch.
17     93A;
18     w) Michigan Consumer Protection Act, § 445.901, et seq.;
19     x) Minnesota Prevention of Consumer Fraud Act, Minn. Stat § 325F.68, et seq.,
20       and        Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §
21       325D.43,
22
         et seq.;
23
       y) Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1, et seq.;
24
       z) Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;
25
       aa) Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code
26
         § 30-14-101, et seq.;
27
       bb) Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601,
28

                                             20
                        FIRST AMENDED CLASS ACTION COMPLAINT
     Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 22 of 28



 1        et seq., and the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev.
 2       Stat.§ 87-301, et seq.;
 3     cc) Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. § 598.0903,
 4     et seq.;
 5     dd) New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1,
 6     et seq.;
 7     ee) New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8 1,
 8     et seq.;
 9     ff) New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57 12 1,et seq.;
10     gg) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law § 349,
11     et seq.;
12     hh) North Dakota Consumer Fraud Act, N.D. Cent. Code § 51 15 01, et seq.;
13     ii) North Carolina Unfair and Deceptive Trade Practices Act, North Carolina
14       General Statutes §75-1, et seq.;
15     jj) Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann. § 4165.01.
16     et seq.;
17     kk) Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et seq.;
18     ll) Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.;
19     mm) Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73
20        Penn. Stat. Ann. §201-1, et seq.;
21     nn) Rhode Island Unfair Trade Practices And Consumer Protection Act, R.I.
22
          Gen. Laws §6-13.1-1, et seq.;
23
       oo) South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, et
24
       seq.;
25
       pp) South Dakota's Deceptive Trade Practices and Consumer Protection Law,
26
          S.D. Codified Laws § 37 24 1, et seq.;
27
       qq) Tennessee Trade Practices Act, Tennessee Code Annotated § 47-25-
28
          101, et seq.;
                                              21
                      FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 23 of 28



 1        rr) Texas Stat. Ann. § 17.41, et seq., Texas Deceptive Trade Practices Act;
 2        ss) Utah Unfair Practices Act, Utah Code Ann. § 13-5-1,et seq.;
 3        tt) Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, § 2451, et seq.;
 4        uu) Virginia Consumer Protection Act, Virginia Code Ann. §59.1-196,
 5              et seq.;
 6        vv) Washington Consumer Fraud Act, Wash. Rev, Code § 19.86.010, et seq.;
 7        ww)West Virginia Consumer Credit and Protection Act, West Virginia Code §
 8              46A-6-101, et seq.;
 9        xx) Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100. 18, et seq.;
10        60.      Defendant violated the “unlawful” prong of the UCL by violating the
11 CLRA and the FAL, and the above referenced statutes as alleged herein, as well as
12 Cal. Health & Safety Code § 110660 (“Any food is misbranded if its labeling is false
13 or misleading in any particular”).
14        61.      Defendants violated the “unlawful” prong of the UCL by violating the
15 CLRA and the FAL, as alleged herein.
16        62.      Defendants’ misrepresentations and other conduct, described herein,
17 violated the “unfair” prong of the UCL in that their conduct is substantially injurious
18 to consumers, offends public policy, and is immoral, unethical, oppressive, and
19 unscrupulous, as the gravity of the conduct outweighs any alleged benefits.
20        63.      Defendants violated the “fraudulent” prong of the UCL by
21 misrepresenting that the Products are “ALWAYS MADE WITH REAL COCOA” and
22 “REAL COCOA,” when, in fact, they are processed with alkali.
23        64.      Plaintiff Harper and the California Subclass lost money or property as a
24 result of Defendants’ UCL violations because: (a) they would not have purchased the
25 Products on the same terms if they knew that the Products’ cocoa were processed with
26 alkali (b) they paid a price premium compared to other food products due to

27
28

                                                 22
                           FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 24 of 28



 1 Defendant’s misrepresentations; and (c) the Products do not have the characteristics,
 2 uses, or benefits as promised.
 3
                                           COUNT III
 4                 Violation Of California’s False Advertising Law (“FAL”),
 5
                   California Business & Professions Code §§ 17500, et seq.
           65.     Plaintiff hereby incorporates by reference the allegations contained in all
 6
     preceding paragraphs of this complaint.
 7
           66.     Plaintiff Harper brings this claim individually and on behalf of the
 8
     members of the proposed California Subclass against Defendants.
 9
           67.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et
10
     seq., makes it “unlawful for any person to make or disseminate or cause to be made or
11
     disseminated before the public in this state, ... in any advertising device ... or in any
12
     other manner or means whatever, including over the Internet, any statement,
13
     concerning ... personal property or services, professional or otherwise, or performance
14
     or disposition thereof, which is untrue or misleading and which is known, or which by
15
     the exercise of reasonable care should be known, to be untrue or misleading.”
16
           68.     Defendants committed acts of false advertising, as defined by §§17500,
17
     et seq., by misrepresenting that the Products are “ALWAYS MADE WITH REAL
18
     COCOA” and “REAL COCOA,” when they in fact the cocoa is processed with alkali.
19
           69.     Defendants knew or should have known through the exercise of
20
     reasonable care that their representations about the Products were untrue and
21
     misleading.
22
           70.     Defendants’ actions in violation of §§ 17500, et seq. were false and
23
     misleading such that the general public is and was likely to be deceived. Plaintiff
24
     Harper and the California Subclass lost money or property as a result of Defendants’
25
     FAL violations because: (a) they would not have purchased the Products on the same
26
     terms if they knew that the Products cocoa were processed with alkali; (b) they paid a
27
28

                                                   23
                           FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 25 of 28



 1 price premium compared food products due to Defendants’ misrepresentations; and
 2 (c) the Products do not have the characteristics, uses, or benefits as promised.
 3                                         COUNT IV
 4                               Breach of Express Warranty
 5
           71.    Plaintiff hereby incorporates by reference the allegations contained in all
 6
     preceding paragraphs of this complaint.
 7
           72.    Plaintiff brings this claim individually and on behalf of the proposed
 8
     Class, and California Subclass against Defendants.
 9
           73.    Defendants, as the designer, manufacturer, marketer, distributor, and/or
10
     seller, expressly warranted that the Products “ALWAYS MADE WITH REAL COCOA”
11
     and “REAL COCOA,” meaning that the cocoa is not adulterated, artificial or
12
     processed with alkali.
13
           74.    Defendants’ express warranties, and its affirmations of fact and promises
14
     made to Plaintiff and the Class regarding the Products, became part of the basis of the
15
     bargain between Defendants and Plaintiff and the Class, thereby creating an express
16
     warranty that the Products would conform to those affirmations of fact,
17
     representations, promises, and descriptions.
18
           75.    The Products do not conform to the express warranty because the cocoa
19
     is processed with alkali.
20
           76.    As a direct and proximate cause of Defendants’ breach of express
21
     warranty, Plaintiff and Class Members have been injured and harmed because: (a)
22
     they would not have purchased the Products on the same terms if they knew the truth
23
     about the Products’ ingredients; (b) they paid a substantial price premium based on
24
     Defendants’ express warranties; and (c) the Products do not have the characteristics,
25
     uses, or benefits as promised because the cocoa is processed with alkali.
26

27
28

                                                 24
                           FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 26 of 28



 1                                         COUNT V
 2                                    Unjust Enrichment
 3
           77.    Plaintiff hereby incorporates by reference the allegations contained in all
 4
     preceding paragraphs of this complaint.
 5
           78.    Plaintiff brings this claim individually and on behalf of the proposed
 6
     Class, and California Subclass against Defendants.
 7
           79.    Plaintiff and Class Members conferred benefits on Defendants by
 8
     purchasing the Products.
 9
           80.    Defendants have been unjustly enriched in retaining the revenues derived
10
     from Plaintiff and Class Members’ purchases of the Products. Retention of those
11
     monies under these circumstances is unjust and inequitable because of Defendants’
12
     misrepresentations about the Products, which caused injuries to Plaintiff and members
13
     of the classes because they would not have purchased the Products if the true facts had
14
     been known i.e. cocoa is processed with alkali.
15
           81.    Because Defendants’ retention of the non-gratuitous benefits conferred
16
     on it by Plaintiff and Class Members is unjust and inequitable, Defendants must pay
17
     restitution to Plaintiff and Class Members for their unjust enrichment, as ordered by
18
     the Court.
19
                                           COUNT VI
20
                                              Fraud
21         82.    Plaintiff hereby incorporates by reference the allegations contained in all
22 preceding paragraphs of this complaint.
23         83.    Plaintiff brings this claim individually and on behalf of the proposed
24 Class, and California Subclass against Defendants.
25         84.    As discussed above, Defendants provided Plaintiff and Class Members
26 with false or misleading material information about the Products by representing that

27
28

                                                 25
                          FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 27 of 28



 1 “ALWAYS MADE WITH REAL COCOA” and “REAL COCOA.” Defendants made that
 2 misrepresentation knowing it was false because the cocoa is processed with alkali.
 3         85.    Defendants’ misrepresentations, upon which Plaintiff and Class Members
 4 reasonably and justifiably relied, were intended to induce and actually induced
 5 Plaintiff and Class Members to purchase the Products based on Defendants’
 6 representations.
 7         86.    Defendants’ fraudulent actions harmed Plaintiff and Class Members, who
 8 are entitled to damages and other legal and equitable relief as a result.
 9
                                    PRAYER FOR RELIEF
10
           WHEREFORE, Plaintiff demands judgment on behalf of himself and members
11
     of the Class, and California Subclass, as follows:
12
13         A.     For an order certifying the nationwide Class, and California Subclass
                  under Rule 23 of the Federal Rules of Civil Procedure; naming Plaintiff
14                as Class and Subclass representatives; and naming Plaintiff’s attorneys as
15                Class Counsel representing the Class and Sub-Class Members;
16         B.     For an order finding in favor of Plaintiff, the nationwide Class, and the
17                California Subclass on all counts asserted herein;
18
           C.     For an order awarding statutory, compensatory, treble, and punitive
19
                  damages in amounts to be determined by the Court and/or jury;
20
           D.     For injunctive relief enjoining the illegal acts detailed herein;
21
22
           E.     For prejudgment interest on all amounts awarded;
23
24         F.     For an order of restitution and all other forms of equitable monetary
                  relief; and
25
26         G.     For an order awarding Plaintiff his reasonable attorneys’ fees and
27
                       expenses and costs of suit.

28

                                                  26
                          FIRST AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02747-DMR Document 7 Filed 06/27/19 Page 28 of 28



 1
 2                             JURY TRIAL DEMANDED

 3
 4               Plaintiff demands a trial by jury on all claims so triable.

 5 Dated: June 27, 2019                     Respectfully submitted,
 6
 7                                          NATHAN & ASSOCIATES, APC.
 8
 9                                          By:       /s/ Reuben D. Nathan
10                                                   Reuben D. Nathan
                                               NATHAN & ASSOCIATES, APC
11                                             Reuben D. Nathan (State Bar No. 208436)
12                                             2901 W. Coast Highway, Suite 200
                                               Newport Beach, CA 92663
13                                             Tel. No.: (949) 270-2798
                                               Fax No.: (949) 209-0303
14                                             E-Mail: rnathan@nathanlawpractice.com
15
16
     Dated: June 27, 2019                   Respectfully submitted,
17
18
                                            RIGHETTI GLUGOSKI, PC.
19
20
                                            By:      /s/ Matthew Righetti
21                                                   Matthew Righetti
22                                             RIGHETTI GLUGOSKI, P.C.
                                               Matthew Righetti, Esq. State Bar No. 121012
23                                             John Glugoski, Esq. State Bar No. 191551
24                                             456 Montgomery Street, Suite 1400
                                               San Francisco, CA 94101
25                                             Telephone: (415) 983-0900
26                                             Facsimile: (415) 397-9005

27
28

                                                  27
                          FIRST AMENDED CLASS ACTION COMPLAINT
